PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

In re Application of 
RI'CHARD, ROBERT
Application No. 16/501,476
Filed: 13 Jun 2018
For: Methods and devices for facilitating and monetizing merges of targets with stalkers
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “PETITION FOR BENEFIT OF UNINTENTIONALLY DELAYED PRIORITY CLAIM” filed January 18, 2021 for the benefit of priority to prior-filed provisional application 62/518,597 set forth in the concurrently filed Corrected Application Data Sheet (ADS). 

The petition under 37 CFR 1.78(c) is DISMISSED.

In application 16/007,947 a “PETITION FOR BENEFIT OF UNINTENTIONALLY DELAYED PRIORITY CLAIM” under 37 CFR 1.78 petition was filed December 26, 2018 to claim the benefit of U.S. Application No. 62/518,597. The petition was granted in a decision mailed April 22, 2019.

A “RENEWED PETITION UNDER 37 CFR 1.182” January 22, 2020, to remove the specification (including claims and abstract) and drawings from the application file and accord those papers the status as a separate application by placing them in a new file wrapper with a filing date of June 13, 2018 was granted in a decision mailed March 13, 2020.

The Office therefore removed the specification, claims, abstract, and drawings submitted on June 13, 2018, and the corrected ADS filed on January 22, 2020, from the file of Application No. 16/007,947 and placed them in Application No. 16/501,476.  The Office accorded the instant application a filing date of June 13, 2018, the date the specification, claims, abstract, and drawings were submitted in the original reference filing application.  

The decision advised “If applicants wish to claim the benefit of provisional Application No. 62/518,597 in the newly created application, applicants will need to file a petition under 37 CFR 1.78(c) in the new application because the claim under 35 U.S.C. 119(e) would be made outside the time period for making a benefit claim (e.g., more than four months from the June 13, 2018 filing date or sixteen months from the June 13, 2017 filing date of the provisional application”.

Comes now petitioner with the instant petition to accept the delayed claim for priority.




(1) 	the reference required by 35 U.S.C. § 119(e) and 37 CFR § 1.78(a)(3) of the prior-filed application, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(a)(4) and the date the claim was filed was unintentional. The Director may require additional where there is a question whether the delay was unintentional.

Further, the nonprovisional application claiming the benefit of the prior-filed provisional application (or an intermediate application claiming the benefit of the prior-filed provisional application) must have been filed within twelve months of the filing date of the prior-filed provisional application. 

The ADS filed with the instant petition has been properly marked, the petition fee has been filed and a statement of unintentional delay has been provided. However, the petition was filed more than two years after the date the domestic benefit claim was due.

The petition therefore does not satisfy item (3) above. 

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 CFR 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. Additionally, it is noted that the Office mailed a decision March 13, 2020 on the petition to accord the application papers status as a separate application, assigning the application papers the subject application number and advising applicant that the subject application file that a petition under 37 CFR 1.78 was required to be filed in the subject application to accept the delayed benefit claim. However, the subject petition was not filed until January 18, 2021, over ten (10) months later. Petitioner must provide an adequate explanation with regard to the entire period of delay.

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 


In view thereof, the petition in the instant matter is not grantable.

Before a petition under 37 CFR § 1.78(c) can be granted in the present application, a renewed petition with a showing of additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
			Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered Users may also respond by EFS-Web.

Any inquiries concerning this decision may be directed to Attorney Advisor Patricia Faison-Ball at (571) 272-3212.  


/DOUGLAS I WOOD/
Douglas I. Wood
Attorney Advisor, OPET